Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00376-CV

                                   Amanda Brooke PLESS,
                                        Appellant

                                              v.

                                 Wayne J. RANSBERGER,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 09-1332-CV
                         Honorable Robin V. Dwyer, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against appellant. See id. 42.1(d).

       SIGNED September 28, 2016.


                                               _________________________________
                                               Jason Pulliam, Justice